On a petition for a stay of proceedings ift-the state courts against the said Reed, BLATCHFORD, District Judge, established a precedent for a liberal construction of section 21 of the bankrupt act [of 1S67 (14 Stat. 526)] by issuing an order as follows:
“The petitioner in this case having, on the 7th day of June, 1867, duly filed his petition in bankruptcy in the office of the clerk of this court, for the purpose of obtaining the benefit of the act of congress, approved March 2, 1867, entitled ‘An act to establish a uniform system of bankruptcy throughout the United States,’ and it appearing, to the satisfaction of this court, that Walter S. Vose and James F. Joyce obtained a judgment in the supreme court, state of New York, against the said Horatio Reed, on the ISth day of August, 1860, for the sum of $1,103.7S damages and costs; and that an execution upon said judgment against the property of the said Horatio Reed' has been duly issued and returned wholly unsatisfied, and that the said judgment is a debt provable under the said act, and that proceedings aro now pending on said judgment in the said supreme court, by means of an order for the examination of the said Reed as a judgment debtor, issued on the 24th day of May, 1S07, by the Hon. Josiah Sutherland, one of tbe justices of the said court. Now, therefore, it is hereby ordered that all proceedings under the said order, and all further proceedings upon the part of the plaintiffs in the said judgment, upon the said judgment, be, and the same are hereby upon the application of the said Horatio Reed, stayed tt> await the determination of this court in bankruptcy, on the question of the discharge of the said Horatio Reed, under the said act, until the question of his discharge thereunder shall have been determined by this court.”